DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 03 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamez-Garcia et al. (PCT Patent Application Publication WO 2017/087931) either alone or alternatively in view of Shi et al. (Macromolecules, 2009, vol. 42, pages 3917-3926).
Gamez-Garcia et al. discloses oil soluble fragrance delivery compositions comprising a copolymer, the copolymer comprising a hydrophobically modified (alk)acrylate monomer, a monomer comprising an acryloyl and a lactam (abstract).  Examples include the copolymers in examples 1-7, which contain lauryl methacrylate as the hydrophobically modified monomer and hydroxyethyl pyrrolidone methacrylate as the lactam monomer.  The latter (the lactam monomer) reads upon instantly recited monomer a1, and is the elected species of monomer in this block.  The hydrophobically modified monomer reads upon the instantly recited monomer b1 (and is the C12 homolog of the instantly elected species, which is the C18 homolog).
These copolymers have 80 parts of the lauryl methacrylate and 20 parts of the hydrophobically modified monomer, and have molecular weights ranging from 77,500 to 721,000 Daltons. With such amounts (both in terms of molecular weights and ratios) the degree of polymerization for each monomer reads upon the range instantly recited (e.g. for example 1, the degree of polymerization of the lauryl methacrylate is 2267 and the degree of polymerization of the hydrophobically modified monomer is 731).
Gamez-Garcia et al. further defines the term “polymer” as including random, block, and/or alternating structures (paragraph [36]), and also includes crosslinked derivatives thereof (id.).  The crosslinking is further recited as an option for the copolymer in claims 6.  Such an arrangement (block copolymer with crosslinking) of the monomers disclosed by Gamez-Garcia et al. would provide a copolymer which reads upon the instantly recited copolymer of claims 1, 3-4 and 11-12.
Instant claim 1 also recites that the copolymer is obtained by a particular method (reversible addition-fragmentation chain transfer-mediated controlled radical polymerization). Gamez-Garcia et al. does not disclose this method for preparing the copolymer. However, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while Gamez-Garcia et al.  does not disclose the instantly recited method steps for making the copolymer, the copolymer suggested reads on the limitations instantly recited with regards to the copolymer itself.  
Alternatively, preparing a polymer using reversible addition-fragmentation chain transfer-mediated controlled radical polymerization would have been prima facie obvious to one of ordinary skill in the art at the time of filing, as this was a known and convention way to prepare polymers. This is demonstrated by Shi et al., which states that such a way to polymerize well-defined polymers is a powerful technique for their facile synthesis (page 3917, first paragraph). Thus, using this known technique would have been prima facie obvious as it would allow for the facile synthesis of the polymers suggested by Gamez-Garcia et al.  
Gamez-Garcia et al. further teaches that the example copolymers can be included in shampoos in the form of emulsions, in which the fragrance delivery occurs (table 16).  Such compositions anticipate instant claims 14, 16-17, and 19. 
Instant claim 20 recites that the emulsion is a Pickering emulsion.  On this feature, Gamez-Garcia et al. is silent.  However, a Pickering emulsion results when a copolymer with stearyl methacrylate and hydroxyethyl pyrrolidone methacrylate) as the only monomers is used to prepare the emulsion.  The stearyl methacrylate is also the elected species of monomer.  And stearyl methacrylate is recited as an option for the hydrophobically modified monomer in claim 3 of Gamez-Garcia et al., and would be expected to also form a Pickering emulsion, as the structure is the same.

Response to Arguments
	The Applicant argues that the Gamez-Garcia et al. does not teach all of the elements instantly recited. In particular, the Applicant states Gamez-Garcia et al. prepares the taught copolymers without disclosing any specific reversible transfer agents, chain transfer agents, or crosslinking agents. And on the contrary the claimed block copolymer requires at least one cross-linker which becomes part of the polymer backbone only after polymerization. Thus, fails to teach all of the elements instantly recited.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The instant claims recite that the copolymer is obtained by a particular method (reversible addition-fragmentation chain transfer-mediated controlled radical polymerization). Gamez-Garcia et al. does not disclose this method for preparing the copolymer. However, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while Gamez-Garcia et al.  does not disclose the instantly recited method steps for making the copolymer, the copolymer suggested reads on the limitations instantly recited with regards to the copolymer itself.  
Alternatively, preparing a polymer using reversible addition-fragmentation chain transfer-mediated controlled radical polymerization would have been prima facie obvious to one of ordinary skill in the art at the time of filing, as this was a known and convention way to prepare polymers. This is demonstrated by Shi et al., which states that such a way to polymerize well-defined polymers is a powerful technique for their facile synthesis (page 3917, first paragraph). Thus, using this known technique would have been prima facie obvious as it would allow for the facile synthesis of the polymers suggested by Gamez-Garcia et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699